DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.

Response to Amendments 
Applicant’s amendment to the independent claims filed on March 2, 2021 has been considered.
Applicant’s arguments filed on December 30, 2020 with respect to claim rejections under Madhavarapu in view of Sundararaman have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George Yee on March 2, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.


receiving, by a computer, updates that specify one or more data objects and one or more operations on the one or more data objects;
allocating, by the computer, one or more log entries, from a data store, to a shared log comprising a plurality of log entries;
recording, by the computer, the received updates in the one or more log entries and
receiving, by the computer, a trigger to perform garbage collection and in response thereto performing
identifying a most recent log entry in the shared log, wherein the identified most recent log entry comprises an update that includes a first supersedable operation;
marking log entries in the shared log, wherein the marked log entries are earlier in time than the identified most recent log entry and comprise updates that include earlier instances of the first supersedable operation; and
deallocating at least those portions of the marked log entries that record the earlier instances of the first supersedable operation to reclaim storage in the data store for subsequent reallocation.
2.	(Previously presented)  The method of claim 1, further comprising identifying and marking log entries in the shared log to perform garbage collection for additional supersedable operations recorded in the shared log.
3.	(Original)  The method of claim 1, wherein each received update includes information indicating whether an operation is supersedable or not.
4.	(Original)  The method of claim 1, wherein recording updates in the shared log comprises, for each update:
creating a new log entry by allocating storage from the data store;
storing information comprising the update into the new log entry;
storing information into the new log entry that identifies an operation of the update and an indication whether the operation is supersedable; and
adding the new log entry to a tail-end of the shared log,
wherein updates are stored in subsequently created log entries that are sequentially added to the tail-end of the shared log.
5.	(Original)  The method of claim 1, further comprising deallocating only those portions of a marked log entry that correspond to a subset of a data object when a supersedable operation recorded in the marked log entry operates on only that subset of the data object.
6.	(Original)  The method of claim 1, further comprising deallocating only that portion of a marked log entry that corresponds to an entire data object when a supersedable operation in the marked log entry operates on the entire data object.
7.	(Original)  The method of claim 1, further comprising deallocating a marked log entry in its entirety when the marked log entry stores an update that specifies a single data object and a single supersedable operation that operates on the single data object.
8.	(Currently Amended)  A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
receive updates that specify one or more data objects and one or more operations on the one or more data objects;
allocate, from a data store, one or more log entries to a shared log comprising a plurality of log entries;
record the received updates in the one or more log entries and
receive a trigger to perform garbage collection and in response thereto perform garbage collection on the shared log, including:
identifying a most recent log entry, wherein the identified most recent log entry comprises an update that includes a first supersedable operation;
marking log entries, wherein the marked log entries are earlier in time than the identified most recent log entry and comprise updates that include instances of the first supersedable operation; and
deallocating at least portions of the marked log entries to reclaim storage in the data store that correspond to the deallocated portions of the marked log entries for subsequent re-allocation.
9.	(Previously presented)  The non-transitory computer-readable storage medium of claim 8, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to identify and mark log entries in the shared log to perform garbage collection for additional supersedable operations recorded in the shared log.
10.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein each received update includes information indicating whether an operation is supersedable or not.
11.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein recording updates in the shared log comprises, for each update:
creating a new log entry by allocating storage from a data store;
storing information comprising the update into the new log entry;
storing information that identifies an operation of the update and an indication whether the operation is supersedable into the new log entry; and
adding the new log entry to a tail-end of the shared log,
wherein updates are stored in subsequently created log entries that are sequentially added to the tail-end of the shared log.
12.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to deallocate only those portions of a marked log entry that correspond to a subset of a data object when a supersedable operation recorded in the marked log entry operates on only that subset of the data object.
13.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to deallocate only that portion of a marked log entry that corresponds to an entire data object when a supersedable operation in the marked log entry operates on the entire data object.
14.	(Original)  The non-transitory computer-readable storage medium of claim 8, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to deallocate a marked log entry in its entirety when the marked log entry stores an update that specifies a single data object and a single supersedable operation that operates on the single data object.
15.	(Currently Amended)  An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
receive updates that specify one or more data objects and one or more operations on the one or more data objects;
allocate, from a data store, one or more log entries to a shared log comprising a plurality of log entries;
record the received updates in the one or more log entries and
receive a trigger to perform garbage collection and in response thereto perform garbage collection on the shared log, including:
identifying a most recent log entry, wherein the identified most recent log entry comprises an update that includes a first supersedable operation;
marking log entries, wherein the marked log entries are earlier in time than the identified most recent log entry and comprise updates that include instances of the first supersedable operation; and
deallocating at least portions of the marked log entries to reclaim storage in the data store that correspond to the deallocated portions of the marked log entries for subsequent re-allocation.
16.	(Previously presented)  The apparatus of claim 15, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to identify and mark log entries in the shared log to perform garbage collection for additional supersedable operations recorded in the shared log.
17.	(Original)  The apparatus of claim 15, wherein each received update includes information indicating whether an operation is supersedable or not.
18.	(Original)  The apparatus of claim 15, wherein recording updates in the shared log comprises, for each update:
creating a new log entry by allocating storage from a data store;
storing information comprising the update into the new log entry;
storing information that identifies an operation of the update and an indication whether the operation is supersedable into the new log entry; and
adding the new log entry to a tail-end of the shared log,
wherein updates are stored in subsequently created log entries that are sequentially added to the tail-end of the shared log.
19.	(Original)  The apparatus of claim 15, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to deallocate only those portions of a marked log entry that correspond to a subset of a data object when a supersedable operation recorded in the marked log entry operates on only that subset of the data object.
20.	(Original)  The apparatus of claim 15, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to deallocate only that portion of a marked log entry that corresponds to an entire data object when a supersedable operation in the marked log entry operates on the entire data object.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Madhavarapu (USPGPUB 2014/0279920), which discloses a system that has multiple storage nodes to collectively implement a distributed log-structured storage system of a database service that receives multiple log records from multiple database engine head nodes of a database service. The log records are associated with a respective change to data stored by the database service and are associated with a respective log sequence identifier. The log records among multiple of storage nodes are stored. The log records with the log sections are transformed (930) as operands for the transforming and Sunararaman (USPGPUB 2014/0310499), which discloses an interface module which is configured to receive input/output (I/O) requests pertaining to logical identifiers of a logical address space. A storage module is configured to store data corresponding to one or more of the I/O requests by way of a storage resource. A data services module is configured to record logical manipulation entries corresponding to modifications to associations between logical identifiers and data stored on the storage.
The combination of the above-mentioned prior arts does not explicitly teach identifying a most recent log entry, wherein the identified most recent log entry comprises an update that includes a first supersedable operation; marking log entries, wherein the marked log entries are earlier in time than the identified most recent log entry and comprise updates that include instances of the first supersedable operation; and deallocating at least portions of the marked log entries to reclaim storage in the data store that correspond to the deallocated portions of the marked log entries for subsequent re-allocation – as disclosed in independent claims 1, 8 and 15. 
Thus, based on the applicant's incorporation of the examiner’s proposed indicated allowable subject matter into each independent claim, the examiner notes that it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 10, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162